Exhibit 10.2

NeoPhotonics Corporation

Amended and Restated

Non-Employee Director Compensation Policy

Effective: April 25, 2013

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of NeoPhotonics Corporation (“NeoPhotonics”) or any of its
subsidiaries (each such member, a “Director”) will receive the following
compensation for his or her Board service:

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. The meeting fees set forth below are
payable on the last day of each fiscal quarter in which the service occurred. If
a Director joins the Board at a time other than effective as of the first day of
a fiscal quarter, each annual retainer/fee set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Director provides the service,
and regular full quarterly payments thereafter. All annual cash fees are vested
upon payment; meeting fees are vested upon the date of the meeting.

 

1. Annual Board Service Retainer:

 

  a. Chairman of the Board: $36,000

 

  b. All other Directors: $36,000

 

2. Annual Committee Chair Service Fee:

 

  a. Chairman of the Audit Committee: $24,000

 

  b. Chairman of the Compensation Committee: $9,000

 

  c. Chairman of the Nominating & Corporate Governance Committee: $9,000

 

3. Annual Committee Member (non-Chair) Service Fee:

 

  a. Audit Committee: $12,000

 

  b. Compensation Committee: $6,000

 

  c. Nominating & Corporate Governance Committee: $6,000

 

4. Meeting Fees:

 

  a. Meeting fee for member of the Technical Advisory Board:

 

  •  

$5,000 per regular meeting if the meeting requires long distance travel (i.e. >1
day)

 

  •  

$2,500 per regular meeting if the meeting does not require such travel (i.e. <1
day for a conference call meeting)

 

  b. Meeting fee for Lead Independent Director:

 

  •  

$1,000 per regular meeting (expected to be $5,000 per year assuming one meeting
per quarter plus one annual plan meeting)

 

1



--------------------------------------------------------------------------------

Equity Compensation

The equity compensation set forth below will be granted under the NeoPhotonics
Corporation 2010 Equity Incentive Plan (the “Plan”). All stock options granted
under this policy will be non-statutory stock options, with an exercise price
per share equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying NeoPhotonics common stock on the date of grant, and a term of ten
(10) years from the date of grant (subject to earlier termination in connection
with a termination of service as provided in the Plan).

1. Annual Grants: On the date of each NeoPhotonics annual stockholders’ meeting
held after the date of the adoption of this Amended and Restated Policy, each
Director will be automatically, and without further action by the Board,
granted:

 

  (A) a stock option for a number of shares of common stock equal to (i) $25,000
divided by (ii) the Fair Market Value of a share of NeoPhotonics common stock on
the date of grant, rounded down for any partial share. Such option will vest in
twelve (12) equal monthly installments from the date of grant, such that the
option is fully vested on the one-year anniversary of the date of grant*,
subject to the Director’s Continuous Service (as defined in the Plan).

 

  (B) Restricted Stock Units (RSUs) covering a number of shares of common stock
equal to (i) $25,000 divided by (ii) the Fair Market Value of a share of
NeoPhotonics common stock on the date of grant*, rounded down for any partial
share. Such RSUs will vest on the one-year anniversary of the date of grant,
subject to the Director’s Continuous Service (as defined in the Plan).

 

* The stock options and RSUs will be deemed fully-vested if the Director’s term
concludes at the following year’s regular annual stockholders’ meeting, even if
such meeting occurs less than 12 months from the previous meeting.

 

2